DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 18 May 2021.
The amendment filed 18 May 2021 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claims 1, 7, 12–14, 18, and 20–22 were amended in the amendment filed 18 May 2021.
Claims 5 and 16 were cancelled in the amendment filed 18 May 2021.
Claim 11 is withdrawn from consideration.
Claims 1–3, 7–10, 12–14, and 18–22 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–3, 7–10, 12–14, and 18–22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 20 each recite the limitation of “the flex circuit comprises a web structure” (claims 1 and 12 at line 5; claim 20 at line 4). It is unclear to the Examiner what is imparted by the term “web structure”. Does the flex circuit itself have a web structure, one the layers forming the circuit, etc. Furthermore, it is unclear what a “web structure” is in the context of the claim. The specification does not further clarify this “web structure”, and therefore clarification is required. 
Claims 2, 3, 7–10, 13, 14, 18, 19, 21, and 22 are rejected as being dependent upon rejected claims 1, 12, and 20, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–3, 7–10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Metin et al. (US 2011/0168238 A1; hereinafter “Metin”) in view of Cheung (US 2009/0272436 A1; hereinafter “Cheung”).
Regarding claim 1, Metin teaches an apparatus (Figs. 2 and 4; abstract), comprising: 

the flex circuit comprises a web structure with cutouts and the solar cells are mounted in the cutouts of the flex circuit (see cutouts between peripheral sealant walls 116, and location of the solar cells in these positions, in Figs. 2A and 4; ¶ 0032. Furthermore, the structure of the flex circuit is interpreted to read on the claimed “web structure” given the rejection under 35 USC § 112(b) above, and because the flex circuit forms the cutout structure claimed, broadly recited. Furthermore, Metin teaches substrates can be made of insulating foils or webs, and thus it would be obvious to form the substrate from a web structure as claimed; ¶ 0007); and
the flex circuit is comprised of a flexible substrate (flexible protective sheet 112; ¶ 0032 and Fig. 4) having one or more conducting layers deposited on the flexible substrate (terminal lead 109; ¶ 0031 and Fig. 4) and one or more insulating layers on top of the one or more conducting layers in a laminate structure (e.g. support encapsulant 122, insulating film 32, formed on top of the layers and forming a layered/laminate structure; Fig. 4 and ¶¶ 0033, 0041), wherein the one or more conducting layers are patterned to provide embedded conductors in the laminate structure for making electrical connections to the solar cells (see angling of the conductor 109 and being embedded in the sandwich structure, interpreted to read on the claimed “patterned” and “embedded conductors”; Fig. 4), and the one or more conducting layers are sandwiched between the flexible substrate and the one or more insulating layers of the flex circuit in the laminate structure (see sandwich structure of the 
However, Metin is silent to a panel on which the flex circuit is applied for mounting the solar cells thereon. The Examiner notes Metin further teaches a substrate (110A; ¶ 0033) beneath the photovoltaic absorber layer (110B) and above the flexible substrate (112; Fig. 2B).
Cheung teaches solar modules (abstract; Fig. 1). Cheung teaches the photovoltaic module includes back protection sheet layer (108) and support layer (112), analogous to the substrate and flexible substrate of Metin (see above). Cheung teaches that to provide further rigidity to the module and serve as a mounting structure, the support layer (112) is arranged on a further panel, i.e. substrate panel layer (116; ¶ 0037).
The devices of Metin and Cheung are analogous references in the field of solar panel apparatuses. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Metin and place the panel/flex circuit on another panel to serve as a mounting structure for the end use of the module, as taught above by Cheung. The modification would necessarily result in the flex circuit applied, and the solar cells mounted on, a panel, as claimed.
The Examiner notes the limitations of one or more conducting layers “patterned to provide embedded conductors in a laminate structure,” and “one or more insulating layers laminated on top of the conducting layers” are limitations pertaining to the manner/method in which the product is made, i.e. a product by process limitation. As claim 1 is drawn to a product, and not a method of making, this limitation is not afforded patentable weight to the claimed invention so long as the resulting product of the prior art is the same as that of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As the device of modified Metin meets all structural limitations presented, and the steps of lamination and patterning do not provide any additional structural differences between the claimed invention and the device of the prior art, the limitations are considered met.
Regarding claim 2, modified Metin further teaches the flex circuit is attached to the panel so that the flex circuit is positioned along edges of or in between the solar cells and the one or more conducting layers are adjacent the solar cells (see e.g. Figs. 4-–5; ¶ 0042).   
Regarding claim 3, modified Metin further teaches the flex circuit is attached to the panel so that the flex circuit is positioned underneath the solar cells and the one or more conducting layers run underneath the solar cells (see flex circuit and conducting layers under the solar cells in Figs. 4 and 6; ¶ 0042).  
Regarding claim 7, modified Metin further teaches the one or more conducting layers carry current off the flexible substrate (terminal 109 carries current to junction box 106 and eventually external recipient of energy; ¶ 0020).  
Regarding claim 8, modified Metin further teaches the panel is a rigid panel (i.e. rigid panel 116 of Cheung; see modification above).  
Regarding claims 9 and 10, modified Metin further teaches the panel has a honeycomb structure or the panel is a fiberglass panel (Cheung ¶ 0037).  
Regarding claim 21, modified Metin further teaches wherein the one or more conducting layers are encapsulated in insulating polymer by the one or more insulating layers .
Claim 12–14, 18–20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Metin et al. in view of Cheung and Xia et al. (US 2009/0255571 A1; hereinafter “Xia”).
Regarding claims 12 and 20, Metin teaches a method (abstract, Figs. 2 and 4), comprising: 
electrically connecting a flex circuit (100; ¶ 0031) to the solar cells using one or more interconnects (conductive leads 120 connected solar cells 110 into circuit 108; ¶ 0033), wherein: 
the flex circuit comprises a web structure with cutouts and the solar cells are mounted on the panel in the cutouts of the flex circuit (see cutouts between peripheral sealant walls 116, and location of the solar cells in these positions, in Figs. 2A and 4; ¶ 0032. Furthermore, the structure of the flex circuit is interpreted to read on the claimed “web structure” given the rejection under 35 USC § 112(b) above, and because the flex circuit forms the cutout structure claimed, broadly recited. Furthermore, Metin teaches substrates can be made of insulating foils or webs, and thus it would be obvious to form the substrate from a web structure as claimed; ¶ 0007); and 
the flex circuit is comprised of a flexible substrate (flexible protective sheet 112; ¶ 0032 and Fig. 4) having one or more conducting layers deposited on the flexible substrate (terminal lead 109; ¶ 0031 and Fig. 4) and one or more insulating layers laminated on top of the one or more conducting layers in a laminate structure (e.g. support encapsulant 122, insulating film 32, 
However, Metin is silent to a panel on which the flex circuit is applied for mounting the solar cells thereon. The Examiner notes Metin further teaches a substrate (110A; ¶ 0033) beneath the photovoltaic absorber layer (110B) and above the flexible substrate (112; Fig. 2B).
Cheung teaches solar modules (abstract; Fig. 1). Cheung teaches the photovoltaic module includes back protection sheet layer (108) and support layer (112), analogous to the substrate and flexible substrate of Metin (see above). Cheung teaches that to provide further rigidity to the module and serve as a mounting structure, the support layer (112) is arranged on a further panel, i.e. substrate panel layer (116; ¶ 0037).
The devices of Metin and Cheung are analogous references in the field of solar panel apparatuses. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Metin and place the panel/flex circuit on another panel to serve as a mounting structure for the end use of the 
However, modified Metin is silent to the layers of the flex circuit being laminated, i.e. one or more insulating layers laminated on top of the one or more conducting layers.
Xia teaches solar panel structures (abstract). Xia teaches laminating processes are used in manufacturing solar panels to create intimate contact between adjacent portions of the solar panel, to improve thermal conductivity and integrity by reducing bubbles (¶0084).
The methods of modified Metin and Xia are analogous references in the field of solar panels. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Metin and form the solar panel structure, including the layers forming the flex circuit above, using a laminating process, in order to improve thermal conductivity and integrity of the panel, as taught above by Xia. Furthermore, it would have been obvious to one of ordinary skill in the art to form the flex circuit and solar panel structure of Metin using lamination, as acknowledged by Xia as a known process of forming a solar panel structure, because one of ordinary skill in the art would have been capable of applying this known technique (i.e. lamination) to a known method of Metin above that was ready for improvement, and the results would have been predictable to one of ordinary skill in the art based upon the teachings of Xia above (see MPEP 2143 I. D.).
Regarding claim 13, modified Metin further teaches the flex circuit is attached to the panel so that the flex circuit is positioned along edges of or in between the solar cells and the one or more conducting layers are adjacent the solar cells (see e.g. Figs. 4-–5; ¶ 0042).  

Regarding claim 18, modified Metin further teaches the one or more conducting layers carry current off the flexible substrate (terminal 109 carries current to junction box 106 and eventually external recipient of energy; ¶ 0020).
Regarding claim 19, modified Metin further teaches the panel is a rigid panel, a honeycomb structure, a fiberglass panel, or a frame with mesh inside the frame (modified Metin teaching rigid panel and others; Cheung ¶ 0037).  
Regarding claim 22, modified Metin further teaches wherein the one or more conducting layers are encapsulated in insulating polymer by the one or more insulating layers with localized openings for the electrical connections (see encapsulation of the conducting layer 109 in the polymer material of 122, with an opening at the start and end for the electrical connections in Fig. 4; ¶ 0033).
Response to Arguments
Applicant's arguments filed 18 May 2021 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection. Modified Metin as set forth above teaches the features of amended claims 1, 12, and 20.
Applicant’s arguments with respect to claims dependent from independent claims 1, 12, and 20 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No further arguments are presented. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726